Exhibit 10.44
CONFIDENTIAL
March 9, 2009
Mr. Timothy J. Mayopoulos
[address]
RE: Fannie Mae Outside Counsel Retainer Letter
Dear Mr. Mayopoulos:
The purpose of this Retainer Letter (“Retainer Letter”) and the attached Fannie
Mae Outside Counsel Guidelines (“Guidelines”), incorporated into this Retainer
Letter by reference, is to clarify and memorialize the principles under which
you provide legal services (“Services”) to Fannie Mae. This Retainer Letter
supersedes any prior oral or written retention agreement between Fannie Mae and
you. It specifies Fannie Mae’s expectations regarding, among other things,
quality and level of service, compensation, reimbursable costs and expenses, and
billing procedures.
The provisions of this Retainer Letter and Guidelines apply to those instances
where you are providing services and are paid directly by Fannie Mae.
By executing below, or by providing or continuing to provide Services to Fannie
Mae following receipt of the Retainer Letter and Guidelines, you agree that
these principles will govern our relationship.
Fannie Mae reserves the right to amend, modify or supplement these Guidelines at
any time with 30 days’ written notice to you. The continuation of work for
Fannie Mae by you after that time shall indicate your consent to the updated
Guidelines.
Fannie Mae agrees to indemnify you and hold you harmless from and against any
and all claims, demands, losses, actions, damages and liabilities, including
attorneys’ fees and costs, arising out of or relating to this engagement to the
same full extent that Fannie Mae indemnifies its directors and officers. Fannie
Mae shall pay all reasonable expenses incurred by you in advance of the final
disposition of any proceedings at your request. In addition, Fannie Mae shall
indemnify you against all expenses actually and reasonably incurred or suffered
by you or on your behalf if you appear as a witness or otherwise incur legal
expenses as a result of this engagement in any threatened, pending or completed
legal, administrative, investigative or other proceeding or matter to which you
neither are, nor are threatened to be made, a party.

 



--------------------------------------------------------------------------------



 



Mayopoulos
March 6, 2009
Page 2
You may not assign your rights or obligations under the Retainer Letter to any
third-party without the prior written consent of Fannie Mae.
The term of the Services commenced February 17, 2009 and shall continue until
such time as the relationship is terminated.
We understand that you are licensed to practice law in the states of New York
and North Carolina and that you are not currently licensed to practice law in
the District of Columbia. We will not request you to provide services that
require you to be licensed in the District of Columbia unless and until you are
so authorized. We understand you will promptly file an application for admission
to practice law in the District of Columbia.
We know that you will continue to provide excellent service to Fannie Mae and
that you will comply with the principles and policies described in this Retainer
Letter and the attached Guidelines. We look forward to an ongoing and productive
association with you.
I have enclosed two originals of this Retainer Letter and a copy of the
Guidelines. Please sign both copies of the Retainer Letter and return them to
the Legal Department’s Chief of Staff, Monique Korn, 3900 Wisconsin Avenue, NW,
Mailstop 1H-2S-05, Washington, DC 20016. We will countersign the Retainer Letter
and return a copy to you for your files.
Very Truly Yours,

          /s/ Curtis P. Lu       Curtis P. Lu      Senior Vice President and
Principal Deputy General Counsel       

AGREED TO AND ACCEPTED:

          /s/ Timothy J. Mayopoulos       Timothy J. Mayopoulos     

March 10, 2009
Date

 



--------------------------------------------------------------------------------



 



Outside Counsel Guidelines
Between
Fannie Mae and Mr. Timothy Mayopoulos

 



--------------------------------------------------------------------------------



 



The following Guidelines memorialize the principles under which you are required
to provide services to Fannie Mae (“Services”). These Guidelines outline Fannie
Mae’s expectations and will govern Fannie Mae’s relationship with you. Fannie
Mae considers the terms of your retention, as set forth in these Guidelines, to
be confidential.
Section I — Relationship Agreement
1. Assignments
All assignments will be made by attorneys within Fannie Mae’s Legal Department
(“Legal Department”). Any requests for the provision of Services from other
Fannie Mae personnel must first be cleared with the Legal Department. The Legal
Department attorney who requests your assistance or assigns a project
(“Supervising Attorney”) will act as the liaison between you and Fannie Mae. The
Supervising Attorney is responsible for stating Fannie Mae’s objectives for
assigned projects, establishing open channels of communication and access to
relevant information, monitoring progress, assessing your continuing role, and
reviewing your bills. You should consult with the Supervising Attorney prior to
engaging any third-party or local counsel. Any such engagements are subject to
these Guidelines and local counsel must acknowledge in writing their agreed
adherence.
2. Warranty
You represent and agree: (a) that none of the Services shall violate or in any
way infringe upon the right or the rights of any other party, including
proprietary and non-disclosure rights, or intellectual property rights; (b) that
there are no existing, pending, or, to your best knowledge, threatened claims
regarding violation or infringement of any such rights related to the Services;
and (c) that you are not subject to any non-competition, non-solicitation,
non-disclosure or other similar agreements with any party that would be breached
upon the execution or performance of any of the terms of the Retainer Letter or
these Guidelines.
3. Confidentiality
You shall keep confidential and not disclose communications with, or any
documents provided by, Fannie Mae and Fannie Mae’s attorneys, agents,
representatives and contractors, except as may be agreed upon by the Supervising
Attorney. You agree to maintain, and to ensure that all of your agreements with
third-party vendors and agents maintain appropriate measures to ensure the
security, confidentiality and integrity of Fannie Mae’s records, including
measures to protect against the unauthorized use, access, destruction, loss or
alteration of such records. This confidentiality requirement is a continuing
obligation that survives the termination or expiration of the Services.
You (a) grant Fannie Mae an unrestricted license to use, modify, copy, display,
support, operate, distribute and sublicense contributions and materials
developed independently

 



--------------------------------------------------------------------------------



 



from the Services and contributed by you to Fannie Mae as part of the Services,
and (b) assign to Fannie Mae all rights, title and interest in any original
contributions created, conceived, customized or modified by you specifically for
Fannie Mae as part of the Services.
4. Advertising and Media Relations
You shall not publish, cause to be published, make public or use Fannie Mae’s
name, logos, trademarks, or any information about your relationship with Fannie
Mae without the prior written permission of Fannie Mae.
Similarly, without Fannie Mae’s prior approval, you are not authorized to make
statements to the media, at a conference or seminar, or to the public about
Fannie Mae in any setting other than (a) the courtroom, or (b) in a scheduled
mediation, arbitration or other dispute resolution forum. Please immediately
report any media inquiry relating to Fannie Mae, including Fannie Mae’s
relationship with you, to the Supervising Attorney.
5. Responding to Additional Inquiries
From time to time, it may be necessary for Fannie Mae, Fannie Mae’s Corporate
Risk and Insurance Group, and/or Fannie Mae’s outside auditor to obtain
additional information regarding your representation of Fannie Mae. You agree to
respond to such inquiries fully and promptly. Any questions regarding these
inquiries may be directed to the Supervising Attorney. In the event a
third-party contacts you seeking information about Fannie Mae, you shall notify
the Supervising Attorney immediately, and before responding to the inquiry.
6. Third-Party Vendor Billing Review
From time to time, Fannie Mae may engage a third-party billing audit firm to
review your invoices for adherence to these Guidelines and general standards of
reasonableness. You will be expected to respond promptly to any inquiries from
any such legal billing audit firm engaged by Fannie Mae.
Fannie Mae reserves the right to review and audit any invoices, even after
payment. Payment of any invoice shall not constitute a waiver of Fannie Mae’s
right to seek reimbursement for any excess or inappropriate payment disclosed by
such billing audit or otherwise. Fannie Mae may also reject any invoices that do
not substantially conform to the Guidelines.
7. Conflicts of Interest
You shall notify the Supervising Attorney of all past, current or proposed
representation of any other person or entity that conflicts with, or may
conflict with, your representation of Fannie Mae. This includes, but is not
limited to, representation of customers, servicers or lenders who do business
with Fannie Mae when the Services provided by you to such

2



--------------------------------------------------------------------------------



 



an entity conflicts with the Services provided by you to Fannie Mae. In
addition, this may include entities that provide services or products that may
compete with Fannie Mae, such as the Federal Home Loan Mortgage Corporation
(Freddie Mac).
Following full disclosure by you of actual and potential conflicts of interest
to the Supervising Attorney, Fannie Mae will determine whether it will provide a
waiver. As a general matter, Fannie Mae is disinclined to provide a waiver for
law firms in the following circumstances: (a) where the law firm provides legal
services to Freddie Mac; (b) where a firm provides legal services to any person
or entity that is engaged in litigation or similar proceedings against Fannie
Mae; or (c) where a firm provides legal services to any person or entity whose
position on a legislative or similar matter conflicts with or is otherwise
inconsistent with the interests of Fannie Mae.
8. Termination
Upon termination of your Services with Fannie Mae, you will deliver to the
Supervising Attorney or Fannie Mae’s designated legal representative (upon
request), all documents, records, and work products created and/or compiled
hereunder, in electronic format and in paper format if available.
9. Right to Amend
Fannie Mae reserves the right to amend, modify or supplement these Guidelines at
any time with 30 days’ written notice to you. The continuation of work for
Fannie Mae by you after that time shall indicate your consent to the updated
Guidelines.
Section II — Relationship Requirements
Reporting and Communications
It is your responsibility to keep the Supervising Attorney well-informed and
current regarding significant developments relating to the matter. You should
strive to respond to any inquiries from the Supervising Attorney on the same day
the inquiry is made. The Supervising Attorney may also request a status
conference, written status reports and/or inclusion of a detailed summary with
the monthly statement of services. We expect telephone updates or electronic
mail to be the primary modes of communication.
Section III —Invoice Submission
1. Invoice Submission Procedure
As a general rule, all invoices must be submitted to Fannie Mae on a monthly
basis in accordance with these Guidelines. Upon Fannie Mae’s receipt of a valid
invoice, the Supervising Attorney will review, and if necessary, adjust the
invoice before submitting it for payment. The Supervising Attorney may also
identify errors or activities/tasks that were not agreed-upon, reject the
invoice and require you to correct the errors and re-

3



--------------------------------------------------------------------------------



 



submit the invoice. Invoices that require the correction of an error(s) or do
not comply with these Guidelines may delay processing and payment.
Invoices should include the following for each matter:

  (a)   the total fee for all Services rendered during the period; and     (b)  
a separate itemization of reimbursable costs and expenses.

The invoices should be submitted to Monique Korn, Chief of Staff, Legal
Department for processing.

2.   Invoice Submission Cycles

Services should be invoiced on a monthly basis in a detailed statement submitted
to Fannie Mae by the 15th of the following month after the last business day of
the month in which the Services were rendered. Monthly invoices must be
submitted both for Services that Fannie Mae will pay for, and for expenses.

3.   Questions, Inquiries and Customer Service

General Questions: For questions regarding invoice status, delinquent payments
or to change your information, please contact Monique Korn, at 202-752-5962.

4



--------------------------------------------------------------------------------



 



SCHEDULE A-1
For all work related to legal services.
Flat fee of $9,500 per week, and reimbursement of expenses for: weekly travel to
and from Charlotte, N.C.; temporary lodging in the Washington, D.C. area;
incidental expenses at a rate of $50 per day while in Washington, D.C. In
addition, expenses for business travel outside Washington, D.C. will be
reimbursed in accordance with Fannie Mae corporate policy.
Start Date: February 17, 2009

                     
Fannie Mae Approved:
          Approved:        
 
                   
/s/ Curtis P. Lu
  Date:   3/10/09   /s/ Timothy J. Mayopoulos   Date:   3-10-09
 
                   
Signature
          Signature        
 
                   
Curtis P. Lu
          Timothy J. Mayopoulos         SVP and Principal Deputy General Counsel
Fannie Mae            

Confidential — Internal Distribution

 